Citation Nr: 1756847	
Decision Date: 12/08/17    Archive Date: 12/15/17

DOCKET NO.  13-34 044A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for prostate cancer. 


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to February 1978 and from October 1978 to October 2003.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified at a Board video conference hearing in October 2016.  A hearing transcript has been associated with the record.  


FINDING OF FACT

The evidence favors a finding that the Veteran's prostate cancer manifested during active service.  


CONCLUSION OF LAW

The criteria for service connection for prostate cancer have been met.  38 U.S.C. § 1110 (2014); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for prostate cancer.  Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C. §§ 1110, 1131 (2014); 38 C.F.R. § 3.303(a) (2017).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In the present case, the Board finds that VA treatment records clearly show that the Veteran was diagnosed with prostate cancer in 2008 and underwent a total prostatectomy later that year.  Although service treatment records are silent with respect to any prostate problems, a January 2009 medical opinion by the Veteran treating physician with the Department of Army stated that it was more likely than not that the Veteran had prostate cancer while on active duty that was not diagnosed until this time.  The examiner observed that prior to his retirement from active duty, in April 2003, the Veteran had a PSA value of 3.10.  The examiner rationalized that while this value fell below the cutoff for abnormal, which is 4.0, considering the Veteran's age at the time and the fact that he is African-American, such value was abnormal and he should have undergone evaluation at that time.  The examiner knew the Veteran's medical history and reviewed his service treatment records in forming this opinion.  Moreover, there is no medical evidence of record to refute this opinion.  Accordingly, based on this opinion, the Board finds that the evidence favors a finding that prostate cancer was incurred in service.  

In light of the foregoing, the Board is satisfied that the criteria for entitlement to service connection for prostate cancer have been met.  The evidence, at a minimum, gives rise to a reasonable doubt on the matter.  38 U.S.C. 5107(b) (2014); 38 C.F.R. § 3.102 (2017).

ORDER

Service connection for prostate cancer is granted.




____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


